NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DAVID BERMUDEZ,                               )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D18-2079
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed June 28, 2019.

Appeal from the Circuit Court for Highlands
County; Peter F. Estrada and Jeff
McKibben, Judges.

Howard L. Dimmig, II, Public Defender, and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.



CASANUEVA, VILLANTI, and LUCAS, JJ., Concur.